Exhibit 10.1


HESKA CORPORATION


DIRECTOR COMPENSATION POLICY

           Effective January 1, 2006, non-employee directors of Heska
Corporation, a Delaware corporation (the “Company”) shall receive the following
compensation for their service as a member of the Board of Directors (the
“Board”) of the Company:


INITIAL GRANT FOR NEW DIRECTORS

          An automatic grant of options valued at $30,000 to purchase shares of
common stock of the Company as of the date of first becoming a member of the
Board at an exercise price equal to the fair market value of the common stock on
the last trading date immediately preceding the date of grant, subject to a
maximum grant of options covering 40,000 shares in any given calendar year.
Initial grants are subject to vesting over a period of four years in equal
annual installments commencing on the date of grant, subject to the non-employee
director’s continued service to the Company through the vesting dates. These
options are immediately exercisable, but if “early exercised,” unvested shares
shall remain subject to the Company’s right of repurchase at the exercise price
upon termination of service prior to the fourth anniversary of the date of
grant.


ANNUAL GRANT FOR CONTINUING BOARD MEMBERS

          An automatic annual grant to continuing non-employee directors of
options valued at $30,000 to purchase shares of common stock of the Company
shall be granted on the date of each Company annual meeting of stockholders at
an exercise price equal to the fair market value of the common stock on the last
trading date immediately preceding the date of grant, subject to a maximum grant
of options covering 40,000 shares in any given calendar year. Annual grants for
continuing Board members vest in full on the first anniversary of the date of
grant, subject to the non-employee director’s continued service to the Company
through the vesting date. These options are immediately exercisable, but if
“early exercised,” remain subject to the Company’s right of repurchase at the
exercise price upon termination of service prior to the first anniversary of the
date of grant.

          No new non-employee director may receive an initial grant and the
annual grant for continuing Board members in the same calendar year.


ANNUAL GRANT FOR BOARD COMMITTEE CHAIRPERSONS

          An automatic annual grant to continuing non-employee directors who
serve as Chairperson of the Company’s Audit, Compensation or Corporate
Governance committees shall be made of options valued at $2,000 to purchase
shares of common stock of the Company as of the date of the annual meeting of
stockholders at an exercise price equal to the fair market value of the common
stock on the last trading date immediately preceding the date of grant, subject
to a maximum grant of options covering 2,000 shares in any given calendar year.
Annual grants for Board committee chairpersons vest in full on the first
anniversary of the date of grant, subject to the non-employee director’s
continued service to the Company through the vesting date. These options are
immediately exercisable, but if “early exercised,” remain subject to the
Company’s right of repurchase at the exercise price upon termination of service
prior to the first anniversary of the date of grant.


ANNUAL GRANT FOR BOARD COMMITTEE ASSIGNMENTS

          An automatic annual grant to continuing non-employee directors who
serve as members of the Company’s Audit, Compensation or Corporate Governance
committees, including as Chairperson, shall be made of options valued at $1,000
to purchase shares of common stock of the Company as of the date of the annual
meeting of stockholders at an exercise price equal to the fair market value of
the common stock on the last trading date immediately preceding the date of
grant, subject to a maximum grant of options covering 2,000 shares in any
calendar year. Annual grants for Board committee assignments vest in full on the
first anniversary of the date of grant, subject to the non-employee director’s
continued service to the Company through the vesting date. These options are
immediately exercisable, but if “early exercised,” remain subject to the
Company’s right of repurchase at the exercise price upon termination of service
prior to the first anniversary of the date of grant.


DIRECTOR COMPENSATION FOR ATTENDANCE AT BOARD AND BOARD COMMITTEE MEETINGS

          In Person Board and Committee Meetings

          Non-employee directors shall be entitled to receive a fee of $2,000.00
per day for any in person meeting of the Board or any in person meeting of any
committee of the Board. The fee of $2,000.00 per day shall be payable
irrespective of (i) the number of Board or committee meetings in a given day and
(ii) of the length of any such meetings.

          Those non-employee directors who elect to receive such meeting fees in
equity, will be entitled to receive a fully vested option valued at $2,000 to
purchase shares of common stock of the Company at an exercise price equal to the
fair market value of such common stock on the last trading date immediately
preceding the date of grant. The date of grant will be the first Monday or first
business day of the week immediately following the conclusion of such in person
Board meeting or, where in person Board meetings and Board committee meetings
occur in succession, following conclusion of all such meetings.

           Telephonic Board and Board Committee Meetings

          Non-Employee directors will be entitled to receive a fee of $500.00
for each telephonic Board or committee meeting they attend. Where there is more
than one Board or Board committee telephonic meeting in a single day,
non-employee directors shall receive a $500.00 payment for each meeting
attended, irrespective of the length of such meeting or meetings.

          Those non-employee directors who elect to receive such meeting fees in
equity, will be entitled to receive a fully vested option valued at $500 to
purchase shares of common stock of the Company at an exercise price equal to the
fair market value of such common stock on the last trading date immediately
preceding the date of grant. The date of grant will be the first Monday or first
business day of the week immediately following the conclusion of such telephonic
Board or committee meeting.

          Cash vs. Equity Election for Meeting Fees

          Non-employees directors may elect to receive fees for meeting
attendance in the form of a cash payment or in the form of a fully vested stock
option as described above. Such election shall be made on an annual basis and
shall be irrevocable for the year in question. Such irrevocable election must be
made in the fiscal year prior to the applicable year in question for incumbent
directors and following appointment to the Board for new directors. Cash
payments for meeting attendance will be made following the fiscal quarter in
which the meetings are held.


OPTION VALUATION

          The value for all options to purchase shares of common stock of the
Company issued to non-employee directors shall be determined in accordance with
the Company’s option valuation policy at the time of issuance.


PROVISIONS APPLICABLE TO ALL NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION GRANTS

          Any unvested shares underlying non-employee director option grants
shall become fully vested in the event of: (1) the termination of the
non-employee director’s services because of death, total and permanent
disability or retirement at or after age 65; or (2) a change in control occurs
with respect to the Company while such non-employee director is a member of the
Board.

          All grants shall be subject to the terms and conditions of the
Company’s 1997 Stock Incentive Plan or 2003 Equity Incentive Plan, as
applicable, and the terms of the Stock Option Agreement issued thereunder.

Amended January 31, 2003
Further Amended November 6-7, 2003
Further Amended December 2, 2004
Further Amended February 24, 2005
Further Amended August 25, 2005